1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT

9                        EASTERN DISTRICT OF CALIFORNIA

10                                ----oo0oo----

11

12   ANDRE RAMON CRAVER,                    No. 2:20-cv-1714-WBS-DB-P
13                  Plaintiff,

14        v.                                ORDER
15   T. TRAN,

16                  Defendant.

17

18                                ----oo0oo----

19               Plaintiff, a state prisoner proceeding pro se, has

20   filed this civil rights action seeking relief under 42 U.S.C. §

21   1983.     The matter was referred to a United States Magistrate

22   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

23               On June 11, 2021, the Magistrate Judge filed findings

24   and recommendations herein which were served on plaintiff and

25   which contained notice to plaintiff that any objections to the

26   findings and recommendations were to be filed within thirty days.

27   Plaintiff has filed objections to the findings and

28   recommendations.
                                        1
1                In accordance with the provisions of 28 U.S.C. §

2    636(b)(1)(C) and Local Rule 304, this court has conducted a de

3    novo review of this case.    Having carefully reviewed the entire

4    file, the court finds the findings and recommendations to be

5    supported by the record and by proper analysis, except with

6    regard to the sufficiency of plaintiff’s Eighth Amendment claim.

7                Under 42 U.S.C. § 1983, to maintain an Eighth Amendment

8    claim based on prison medical treatment, an inmate must show

9    “deliberate indifference to serious medical needs.”        Estelle v.

10   Gamble, 429 U.S. 97, 104 (1976).       In the Ninth Circuit, the test

11   for deliberate indifference consists of two parts.         Jett v.

12   Penner, 439 F.3d 1091, 1096 (9th Cir. 2006) (internal citations

13   omitted).    First, the plaintiff must show a serious medical need

14   by demonstrating that failure to treat a prisoner’s condition

15   could result in further significant injury or the unnecessary and

16   wanton infliction of pain.    Id. (internal citations and

17   quotations omitted.)    Second the plaintiff must show that the

18   defendant’s response to the need was deliberately indifferent.

19   Id.   The second prong is satisfied by showing “(a) a purposeful

20   act or failure to respond to a prisoner’s pain or possible
21   medical need and (b) harm caused by the indifference.”        Id.

22   Indifference “may appear when prison officials deny, delay or

23   intentionally interfere with medical treatment, or it may be

24   shown by the way in which prison physicians provide medical

25   care.”   Id. (internal citations omitted).     However, an

26   inadvertent or negligent failure to provide adequate medical care
27   alone does not state a claim under § 1983.       See id.   (internal

28   citations omitted.)
                                        2
1               Here, the plaintiff has alleged that defendant Tran

2    refused to issue him his prescribed Tylenol for pain related to

3    his cancer diagnosis on March 8, 2020, despite his obvious need

4    for it and the extreme pain he was experiencing.    (See ECF No. 14

5    at 5–8.)   Plaintiff alleges that defendant Tran repeatedly told

6    him that she did not care that he was in pain and refused to

7    carry out the doctor’s order that plaintiff be prescribed Tylenol

8    as needed.   (See id. at 8.)   The Magistrate Judge correctly

9    points out that plaintiff only alleges a single instance of being

10   denied pain medication, which ordinarily “militates against a

11   finding of deliberate indifference.”    See Jett, 439 F.3d at 1096.

12              However, a single instance of deliberate indifference

13   to a serious medical need is not in all cases insufficient to

14   support a claim under the Eighth Amendment.     For example, in

15   Clement v. Gomez, 298 F.3d 898, 902 (9th Cir. 2002), the Ninth

16   Circuit held that correctional officers could be liable for

17   deliberate indifference to serious medical needs for a single

18   instance where they knew that inmates had been exposed to pepper

19   spray but waited four hours before allowing them to leave their

20   cells to shower.   Accordingly, even though plaintiff alleges only
21   a single instance of being denied his pain medication, the court

22   finds that plaintiff has sufficiently stated a cognizable claim

23   for deliberate indifference to serious medical need to overcome

24   dismissal of that claim at the screening stage.

25              Accordingly, IT IS HEREBY ORDERED:

26              1. The findings and recommendations filed June 11,
27   2021, are adopted in part; and

28              2. Plaintiff’s claims for retaliation under the First
                                       3
1    Amendment and deliberate indifference to serious medical needs

2    under the Eighth Amendment may proceed as against defendant Tran.

3    All other claims in plaintiff’s complaint are dismissed without

4    leave to amend.

5    Dated:   July 8, 2021

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                     4
